UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-32268 Kite Realty Group Trust (Exact Name of Registrant as Specified in its Charter) Maryland 11-3715772 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 30 S. Meridian Street, Suite 1100 Indianapolis, Indiana (Address of principal executive offices) (Zip code) Telephone: (317) 577-5600 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of Common Shares outstanding as of November 2, 2010 was 63,339,755 ($.01 par value) KITE REALTY GROUP TRUST QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 4 Condensed Consolidated Statement of Shareholders' Equity for the Nine Months Ended September 30, 2010 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Cautionary Note About Forward-Looking Statements 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosure about Market Risk 34 Item 4. Controls and Procedures 34 Part II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 35 Item 4. Removed and Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 2 Table of Contents Part I. FINANCIAL INFORMATION Item 1. Kite Realty Group Trust Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets: Investment properties, at cost: Land $ $ Land held for development Buildings and improvements Furniture, equipment and other Construction in progress Less: accumulated depreciation ) ) Cash and cash equivalents Tenant receivables, including accrued straight-line rent of $8,982,455 and $8,570,069, respectively, net of allowance for uncollectible accounts Other receivables Investments in unconsolidated entities, at equity Escrow deposits Deferred costs, net Prepaid and other assets Total Assets $ $ Liabilities and Equity: Mortgage and other indebtedness $ $ Accounts payable and accrued expenses Deferred revenue and other liabilities Total Liabilities Commitments and contingencies Redeemable noncontrolling interests in Operating Partnership Equity: Kite Realty Group Trust Shareholders' Equity: Preferred Shares, $.01 par value, 40,000,000 shares authorized, no shares issued and outstanding — — Common Shares, $.01 par value, 200,000,000 shares authorized, 63,332,646 shares and 63,062,083 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid in capital and other Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Kite Realty Group Trust Shareholders' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these condensedconsolidated financial statements. 3 Table of Contents Kite Realty Group Trust Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Minimum rent $ Tenant reimbursements Other property related revenue Construction and service fee revenue Total revenue Expenses: Property operating Real estate taxes Cost of construction and services General, administrative, and other Depreciation and amortization Total expenses Operating income Interest expense ) Income tax (expense) benefit of taxable REIT subsidiary ) ) (Loss) income from unconsolidated entities ) ) Non-cash gain from consolidation of subsidiary — — Other income (Loss) income from continuing operations ) ) Discontinued operations: Operating loss from discontinued operations — ) — ) Non-cash loss on impairment of real estate asset — ) — ) Loss from discontinued operations — ) — ) Consolidated net loss ) Net loss (income) attributable to noncontrolling interests ) ) Net loss attributable to Kite Realty Group Trust $ ) $ ) $ ) $ ) (Loss) income per common share - basic & diluted: (Loss) income from continuing operations attributable to Kite Realty Group Trust common shareholders $ ) $ $ ) $ Loss from discontinued operations attributable to Kite Realty Group Trust common shareholders — ) — ) Net loss attributable to Kite Realty Group Trust common shareholders $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted Dividends declared per common share $ Net (loss) income attributable to Kite Realty Group Trust common shareholders: (Loss) income from continuing operations $ ) $ $ ) $ Discontinued operations — ) — ) Net loss attributable to Kite Realty Group Trust common shareholders $ ) $ ) $ ) $ ) Consolidated net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss) ) Comprehensive loss ) Comprehensive loss (income) attributable to noncontrolling interests ) ) Comprehensive loss attributable to Kite RealtyGroup Trust $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensedconsolidated financial statements. 4 Table of Contents Kite Realty Group Trust Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) Accumulated Other Common Shares Additional Comprehensive Accumulated Shares Amount Paid-in Capital Loss Deficit Total Balances, December 31, 2009 $ Stock compensation activity — — Proceeds from employee share purchase plan 78 — — Other comprehensive income — Distributions declared — Net loss — Exchange of redeemable noncontrolling interests for common stock — — Adjustment to redeemable noncontrolling interests - Operating Partnership — Balances, September 30, 2010 $ The accompanying notes are an integral part of these condensedconsolidated financial statements. 5 Table of Contents Kite Realty Group Trust Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Consolidated net loss $ ) $ ) Adjustments to reconcile consolidated net loss to net cash provided by operating activities: Non-cash loss on impairment of real estate asset — Non-cash gain from consolidation of subsidiary — ) Equity in earnings of unconsolidated entities ) Straight-line rent ) ) Depreciation and amortization Provision for credit losses Compensation expense for equity awards Amortization of debt fair value adjustment ) ) Amortization of in-place lease liabilities ) ) Distributions of income from unconsolidated entities — Changes in assets and liabilities: Tenant receivables ) Deferred costs and other assets ) ) Accounts payable, accrued expenses, deferred revenue and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Acquisitions of interests in properties and capital expenditures, net ) ) Change in construction payables ) Note receivable from joint venture partner — ) Contributions to unconsolidated entities ) ) Cash from consolidation of subsidiary — Distributions of capital from unconsolidated entities — Net cash used in investing activities ) ) Cash flows from financing activities: Offering proceeds, net of issuance costs Loan proceeds Loan transaction costs ) ) Loan payments ) ) Distributions paid – common shareholders ) ) Distributions paid – redeemable noncontrolling interests ) ) Distributions to noncontrolling interests in properties ) ) Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents Kite Realty Group Trust Notes to Condensed Consolidated Financial Statements September 30, 2010 (Unaudited) Note 1. Organization Kite Realty Group Trust (the “Company”), through its majority-owned subsidiary, Kite Realty Group, L.P. (the “Operating Partnership”), is engaged in the ownership, operation, management, leasing, acquisition, construction, expansion and development of neighborhood and community shopping centers and certain commercial real estate properties in selected markets in the United States.The Company also provides real estate facilities management, construction, development and other advisory services to third parties through its taxable REIT subsidiary.At September 30, 2010, the Company owned interests in 60 properties (consisting of 51 retail operating properties, five retail properties under redevelopment and four commercial operating properties). As of this date, the Company also had two retail properties under development. Note 2. Basis of Presentation, Consolidation and Investments in Joint Ventures, and Noncontrolling Interests The Company’s management has prepared the accompanying unaudited financial statements pursuant to the rules and regulations of the SEC.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) may have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the presentation not misleading.The unaudited financial statements as of September 30, 2010 and for the three and nine months ended September 30, 2010 and 2009 include, in the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial information set forth therein.The consolidated financial statements in this Form 10-Q should be read in conjunction with the audited consolidated financial statements and related notes thereto included in the Company’s 2009 Annual Report on Form 10-K.The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the disclosure of contingent assets and liabilities, the reported amounts of assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reported period.Actual results could differ from these estimates.The results of operations for the interim periods are not necessarily indicative of the results that may be expected on an annual basis. Consolidation and Investments in Joint Ventures The accompanying financial statements of the Company are presented on a consolidated basis and include all accounts of the Company, the Operating Partnership, the taxable REIT subsidiary of the Operating Partnership, subsidiaries of the Company or the Operating Partnership that are controlled and any variable interest entities (“VIEs”) in which the Company is the primary beneficiary.In general, a VIE is a corporation, partnership, trust or any other legal structure used for business purposes that either (a) has equity investors that do not provide sufficient financial resources for the entity to support its activities, (b) does not have equity investors with voting rights or (c) has equity investors whose votes are disproportionate from their economics and substantially all of the activities are conducted on behalf of the investor with disproportionately fewer voting rights.The Company consolidates properties that are wholly owned as well as properties it controls but in which it owns less than a 100% interest.Control of a property is demonstrated by: · the Company’s ability to manage day-to-day operations of the property; · the Company’s ability to refinance debt and sell the property without the consent of any other partner or owner; · the inability of any other partner or owner to replace the Company as manager of the property; or · being the primary beneficiary of a VIE.The primary beneficiary is defined as the entity that has (i) the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance, and (ii) the obligation to absorb losses or the right to receive benefits that could potentially be significant to the VIE. The Company considers all relationships between itself and the VIE, including development agreements, management agreements and other contractual arrangements, in determining whether it has the power to direct the activities of the VIE that most significantly affect the VIE’s performance.The Company also continuously reassesses primary beneficiary status.Other than with regard to The Centre, as described below, there were no changes during 2010 or 2009 to the Company’s conclusions regarding whether an entity qualifies as a VIE or whether the Company is the primary beneficiary of any previously identified VIE. The Centre The third party loan secured by The Centre, a previously unconsolidated operating property in which we own a 60% interest, matured in the third quarter of 2009.In order to pay off this loan, the Company made a capital contribution of $2.1 million and simultaneously extended a loan of $1.4 million to the partnership.At September 30, 2010, $0.7 million of this loan remained outstanding, bearing interest at 15%, and is due within 30 days upon demand.The Company’s extension of a loan and contribution of equity to the partnership caused the Company to conclude that The Centre qualifies as a VIE and the Company is its primary beneficiary.As a result, the financial statements of The Centre were consolidated as of September 30, 2009, the assets and liabilities were recorded at fair value, and a non-cash gain of $1.6 million was recorded, of which the Company’s share was $1.0 million.A market participant income approach was utilized to estimate the fair value of the investment property, related intangibles, and noncontrolling interest. The income approach required the Company to make assumptions about market leasing rates, discount rates, noncontrolling interests and disposal values using Level 2 and Level 3 inputs. 7 Table of Contents As of September 30, 2010, the Company had investments in seven joint ventures that are VIEs in which the Company is the primary beneficiary. As of this date, these VIEs had total debt of $86.6 million which is secured by assets of the VIEs with net book values totaling $178.2 million.The Operating Partnership guarantees the debt of these VIEs; however, the VIEs could sell the properties before the performance of a guarantee would be required. The Company accounts for its investments in unconsolidated joint ventures under the equity method of accounting as it exercises significant influence over, but does not control, operating and financial policies.These investments are recorded initially at cost and subsequently adjusted for equity in earnings and cash contributions and distributions. Noncontrolling Interests Noncontrolling interests are reported as equity and the amount of consolidated net income specifically attributable to noncontrolling interests is identified in the accompanying condensed consolidated financial statements.The noncontrolling interests in certain of our properties for the nine months ended September 30, 2010 and 2009 were as follows: Noncontrolling interests balance January 1 $ $ Net income allocable to noncontrolling interests, excluding redeemable noncontrolling interests Distributions to noncontrolling interests ) ) Recognition of noncontrolling interest upon consolidation of a subsidiary — Noncontrolling interests balance at September 30 $ $ Redeemable noncontrolling interests in the Operating Partnership are reflected as temporary equity in the accompanying condensed consolidated balance sheets because the Company may be required to pay cash to unitholders upon redemption of their interests in the limited partnership under certain circumstances.The carrying amount of the redeemable noncontrolling interests in the Operating Partnership is reflected at the greater of historical book value or redemption value with a corresponding adjustment to additional paid-in capital.As noted above, noncontrolling interests, including redeemable interests, receive an allocation of consolidated net income (loss) in the accompanying condensed consolidated statements of operations.The redeemable noncontrolling interests in the Operating Partnership for the nine months ended September 30, 2010 and 2009 was as follows: 8 Table of Contents Redeemable noncontrolling interests balance January 1 $ $ Net loss allocable to redeemable noncontrolling interests ) ) Accrued distributions to redeemable noncontrolling interests ) ) Other comprehensive income allocable to redeemable noncontrolling interests 1 Exchange of redeemable noncontrolling interest for common stock ) — Adjustment to redeemable noncontrolling interests - operating partnership ) Redeemable noncontrolling interests balance at September 30 $ $ 1 Represents the noncontrolling interests’ share of the changes in the fair value of derivative instruments accounted for as cash flow hedges (see Note 7). The following sets forth comprehensive income allocable to noncontrolling interests for the nine months ended September 30, 2010 and 2009: Accumulated comprehensive loss balance at January 1 $ ) $ ) Other comprehensive income allocable to noncontrolling interests 1 Accumulated comprehensive loss balance at September 30 $ ) $ ) 1 Represents the noncontrolling interests’ share of the changes in the fair value of derivative instruments accounted for as cash flow hedges (see Note 7). The Company allocates net operating results of the Operating Partnership based on the partners’ weighted average ownership interest.The Company adjusts the redeemable noncontrolling interests in the Operating Partnership at the end of each period to reflect their interests in the Operating Partnership.This adjustment is reflected in the Company’s shareholders’ equity.The weighted average ownership interests of the Company and the redeemable noncontrolling interests in the Operating Partnership for the three and nine months ended September 30, 2010 and 2009 were as follows: Three Months Ended September 30, Nine Months Ended September 30, Company’s weighted average basic interest in Operating Partnership % Redeemable noncontrolling weighted average basic interests in Operating Partnership % Company’s weighted average diluted interest in Operating Partnership % Redeemable noncontrolling weighted average diluted interests in Operating Partnership % At September 30, 2010, the ownership interests of the Company and the noncontrolling interests in the Operating Partnership were 89.0% and 11.0%, respectively.At December 31, 2009, the ownership interests of the Company and the noncontrolling interests in the Operating Partnership were 88.8% and 11.2%, respectively. 9 Table of Contents Note 3. Earnings Per Share Basic earnings per share is calculated based on the weighted average number of shares outstanding during the period.Diluted earnings per share is determined based on the weighted average number of shares outstanding combined with the incremental average shares that would have been outstanding assuming all potentially dilutive shares were converted into common shares as of the earliest date possible. Potentially dilutive securities include outstanding share options, units in the Operating Partnership, which may be exchanged, at our option, for either cash or common shares under certain circumstances and deferred share units, which may be credited to the accounts of non-employee trustees in lieu of the payment of cash compensation or the issuance of common shares to such trustees.Due to the Company’s net losses for the three and nine month periods ended September 30, 2010 and 2009, the potentially dilutive securities were not dilutive for those periods. For the three and nine months ended September 30, 2010, 1.1 million outstanding common share options were excluded from the computation of diluted earnings per share because their impact was not dilutive.For the three and nine months ended September 30, 2009, 1.2 million outstanding common share options were excluded from the computation of diluted earnings per share because their impact was not dilutive. Note 4. Discontinued Operations In December 2009, the Company transferred its Galleria Plaza operating property in Dallas, Texas to the ground lessor.The Company had determined during the third quarter of 2009 that there was no value to the improvements and intangibles related to Galleria Plaza and recognized a non-cash impairment charge of $5.4 million to write off the net book value of the property.Since the Company ceased operating this property during the fourth quarter of 2009, its operating results have been reclassified and are reflected as discontinued operations for the three and nine months ended September 30, 2009. Note 5. Mortgage and Other Indebtedness Consolidated mortgage and other indebtedness consisted of the following at September 30, 2010 and December 31, 2009: Balance at September 30, 2010 December 31, 2009 Line of credit $ $ Term loan Notes payable secured by properties under construction - variable rate Mortgage notes payable - fixed rate Mortgage notes payable - variable rate Net premiums on acquired debt Total mortgage and other indebtedness $ $ Consolidated indebtedness, including weighted average maturities and weighted average interest rates at September 30, 2010, is summarized below: 10 Table of Contents Amount Weighted Average Maturity (Years) Weighted Average Interest Rate Percentage of Total Fixed rate debt $ % 44 % Floating rate debt (hedged) % 33 % Total fixed rate debt, considering hedges % 77 % Notes payable secured by properties under construction - variable rate % 11 % Other variable rate debt % 45 % Floating rate debt (hedged) ) -1.2 -2.49
